Citation Nr: 0948204	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In January 2008, the Veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  A transcript of that hearing has been 
incorporated into the claims file.  This matter was 
previously before the Board in March 2008 at which time the 
case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Following the issuance of the last supplemental statement of 
the case in August 2009, the RO received additional evidence 
from the Veteran.  This evidence consists of a 13 page 
statement dated in September 2009 from the Veteran in support 
of his service connection claims for PTSD and major 
depressive disorder.  In this statement, the Veteran 
disagreed with the findings of a VA examiner in May 2009 who 
concluded that the Veteran did not meet the criteria for 
PTSD.  The Veteran said that there were five VA 
psychologists/psychiatrists who came to a different 
conclusion and he provided the names of all five 
psychiatrists/psychologists.  

In the Board's March 2008 remand, the Board noted that there 
appeared to be missing medical records and requested that 
copies of treatment records, VA and nonVA, be obtained from 
2005 to "present".  Although the Veteran submitted some 
outstanding VA outpatient records to VA himself, to include 
records that contain diagnoses of PTSD, moderate, it does not 
appear that VA ever made an attempt to obtain any VA medical 
records.  The Veteran aptly pointed this out in writing in 
May 2008 when he asked why it was necessary for him to submit 
his mental health clinic records to the AMC (Appeals 
Management Center), when the AMC had access to all of his VA 
medical and mental health records.  Moreover, VA specifically 
informed the Veteran in a VCAA letter in July 2005 that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include VA Medical Centers.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  Accordingly, VA must 
request all pertinent, outstanding VA psychiatric records 
from 2005 to "present".  

The Veteran also reported in his September 2009 statement 
that he received treatment for depression in 1974 at Rhode 
Island Group Health.  An attempt should be made to obtain 
this relevant, identified evidence.  38 U.S.C.A. § 5103A(c).

In further regard to the Veteran's claim for service 
connection for PTSD, it is presently unclear whether his 
reported stressors of receiving gunfire from the shores of 
Lebanon while on board the USS McGowan in July 1958, and 
being caught between two major hurricanes off the coast of 
North Carolina while his ship was headed for anchorage in 
Newport, R.I. in the fall of 1958, have been verified.  In 
this regard, the National Archives and Records Administration 
(NARA) informed the AMC by letter dated in July 2009 that 
"We examined the logs for the USS McGowan for May-December 
1953 but did locate:  1.  Entries concerning gunfire from the 
shores of Lebanon.  2.  The ship being caught between two 
major hurricanes off the coast of North Carolina as the ship 
headed for anchorage in Newport, Rhode Island.  I am sorry I 
could not be of more assistance". 

The RO noted in the August 2009 supplemental statement of the 
case that a negative response had been received from NARA 
regarding the Veteran's reported stressors.  However 
confusing on its face this response is, to include an 
incorrect reference to the year 1953 instead of 1958, it 
cannot be construed as negative evidence without further 
clarification.  If anything, the response appears to verify 
the Veteran's reported stressors.  Accordingly, further 
clarification from NARA with respect to the Veteran's 
reported stressors should be obtained.  Thereafter, the Board 
agrees with the Veteran's representative's November 2009 
request that the Veteran be afforded a new psychiatric VA 
examination in order to once again clarify whether the 
Veteran has PTSD and, if so, whether there is a link between 
the diagnosis and a verified stressor.  Clarification must 
also be sought regarding whether there is a link between the 
Veteran's claimed depression and service.  38 U.S.C.A. § 
5103A(d). 

While the Board regrets that yet another remand of this 
matter will further delay a final decision on appeal, the 
Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify with NARA its 
July 1, 2009, letter insofar as the actual 
result of the records search conducted and 
the year from which records were searched.  
If NARA responds that the records search 
was negative and/or that records of 1958 
were searched, rather than of 1953 as 
reported, it must be stated how such 
determination(s) can be made at the 
present time concerning a search conducted 
in the past.

2.  Copies of VA treatment records 
pertaining to psychiatric treatment of the 
Veteran, covering the period from 2005 to 
the present, should be obtained and 
associated with the claims folder.  Copies 
of records of any nonVA identified 
treatment, to include treatment in 1974 at 
Rhode Island Group Health for acute 
anxiety and severe depression, should be 
obtained.  If requests for any treatment 
records are not successful, the AMC/RO 
should inform the appellant and his 
representative of this so that they will 
have an opportunity to obtain and submit 
the records themselves, in keeping with 
their responsibility to submit evidence in 
support of the claims.  38 C.F.R. § 3.159 
(2009).

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disorder(s) present and to determine 
whether the diagnostic criteria for PTSD 
are satisfied (current regulations require 
a diagnosis of PTSD in conformance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders). All indicated studies 
must be conducted.  The claims folder must 
be made available to and pertinent 
documents therein reviewed by the examiner 
in connection with the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  The 
examiner should integrate all previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the Veteran's psychiatric 
status.  The examiner should be informed 
of any stressor(s) that has(have) been 
verified.  The examiner should then be 
requested to provide an opinion as to 
whether the veteran has PTSD and, if so, 
whether a diagnosis of PTSD is supportable 
solely by the stressor(s) that has(have) 
been verified in the record.  The examiner 
should also be asked to opine whether the 
Veteran presently has a major depressive 
disorder/depression and, if so, whether it 
is at least as likely as not (a 50 percent 
degree of probability or higher) that it 
is related to his active duty service. 

4.  The RO should then review the claims 
file and determine if the claims on appeal 
can be granted.  If not, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

